DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The following is an examiner's statement of reasons for allowance: 
	The limitation “a latch hole in a side beam on a first wall of the plurality of walls; and a latch extending along the first direction and from a second wall opposing the first wall” of claim 1, “one or more stoppers on a-the second end of at least one wall of the plurality of walls, wherein each stopper of the one or more stoppers includes a stand and a plate on the stand and extending inward with respect to the plurality of walls” of claim 5, “the second frame interlocks with the first frame to form a singular enclosed space in the shield, with second ends of the plurality of walls of the second frame oriented toward second ends of the plurality of walls of the first frame” of claim 11 in combination with other limitations present is neither taught nor disclosed in the prior art of record.     					
Communication
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hung V Ngo/
Primary Examiner, Art Unit 2847